Title: George Massie, Sr. to James Madison, 3 July 1828
From: Massie, George Sr.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Louisa County (Va)
                                
                                 July 3rd. 1828
                            
                        
                        
                        Your waggoners some little time past on their return from Richmond encamped at my black smiths shop not far
                            from my house, and in the morning when they started they left an ox their as I suppose to die my sons in comeing to their
                            breakfast discovered the ox and tryed to git him up but could not succeede. They told me that there was an ox which was
                            said to be Coll. James Madisons left at the shop. I went there and when I see the ox I found he was not sick but only
                            fatigued and we attempted to bleed him, but could git no blood of acount, but after a while with assistance we got him up
                            and I turned him into a grassy place in my inclosures where he presently filled himself and is now well. And you can have
                            him again by sending for him, unless you feel free to make me a present of a dead ox. I am yours respectfully
                        
                       
                            
                        
                        
                            
                                Geo Massie senr.
                            
                        
                    